 406 DEClSlONS OF NATIONAL LABOR RELATIONS BOARD United Electrical, Radio and Machine Workers of America, Lacal 623 and Anna Mae D'Amico and Limpco Mfg., Inc., Party to the 
Contract. Case 6 CB-3520 June 23, 1977 DECISION AND ORDER On April 21, 1976, Administrative Law Judge Eugene George Goslee 
issued the attached 
Decision in this proceeding. Thereafter, Respondent United 
Electrical, Radio and Machine Workers of America, Local 623 (hereinafter Local 623) filed 
exceptions and a supporting brief, 
and the General Counsel 
filed a brief in answer to Respondent's exceptions. The Board has considered the 
record1 and the 
attached Decision in light of the exceptions and briefs and has decided to 
affirm the rulings, findings, and conclusions of 
the Administrative Law Judge only to the extent consistent 
herewith. The issue presented in this proceeding 
is whether 
or not superseniority for purposes 
of layoff, which we found in 
Dairylea Cooperative Inc.2 could be validly 
extended to union stewards, can be appropriate$ 
provided to union 
officers who 
may not have steward-type functions. 
The facts are 
essentially undisputed. On July 3, 1975, 
Local 623 invoked the collective-bargaining agreement's superseniority pro- 
vision in 
order to insure the continued employment 
of Patricia Jenkins, 
the recording secretary, in the 
wake of an ecomonic 
layoff.3 As a result, Charging Party Anna Mae 
D'Amico, who had greater seniority 
than Jenkins in terms 
of her date of hire and continuous service, was 
laid off. At the 
time, Local 623, an amalgamated local 
with 230 to 250 members which represented employees of 12 different busi- nesses including Limpco's, was headed by four 
officers: president, vice president, financial 
secretary- treasurer, and recording secretary Jenkins. Local 
623 assigned a chief steward and three shop stewards to 
the approximately 
38 employees at Limpco, but Jenkins was the only union officer employed 
there.4 Upon charges filed by D'Amico, a complaint 
issued alleging that Local 623 had violated Section 
8(b)(l)(A) and 8(b)(2) of the Act by 
invoking the 
superseniority provision to protect 
the recording secretary. At the hearing, the General Counsel 
did not coniend 
that the supirseniority provision wasper 1 Res ondent's request for oral argument 
is hereby denied as the record and brieE adequate1 present the issues and positions of 
the parties. 2 219 NLRB 64 (1975). enfd. sub nom Milk Drivers and Doiry Emplo ees, Local 338, Inrer~rio~l Brotherhood of Teamsrers, Chau eurs, WarehVowemen and Hebers of America v. N.LR.B.. 531 F.2d ,162 ([A. 2, 14761 .. .- he superseniority provision 
contained in art. XI, sec. 4, of the 1972-75 bareaining a 
rerment hptw-e- Limy Mfg., Inc., and Local 623, !n effect at the time ofthe events gjving rise to the complaint, it is similar to art. 
XI, sec 5, of the current 
bargaining agreement which 
reads as follows: 230 NLRB No. 59 se unlawful, but rather, that under the 
principles established in 
Dairylea, supra, it is unlawful to extend superseniority, even in a layoff situation, to 
individu- als who are not directly 
involved in the initiation 
and processing of grievances. The General Counsel argued that, because Local 623 applied the 
clause to an officer who 
had no responsibility for performing 
steward-type duties, 
the invocation of the clause in this instance went beyond the 
limits established in 
Dairylea and thus the application of the clause to 
Jenkins was presumptively invalid. The General 
Counsel also argued 
that Local 623 failed to sustain its affirmative 
burden of proving that such use of 
the clause was justified. Local 623 asserted that the superseniority 
provision was invoked in a layoff situation, which meets 
the Dairylea test of validity. It contended further that the 
fact that the 
provision was applied to a union 
officer does not alter the 
legality of the manner in 
which the superseniority clause was applied. The Administrative Law Judge 
found that the superseniority clause had been 
applied unlawfully to the recording secretary. 
The Administrative Law Judge reasoned that 
the Board 
in Dairylea held that only steward superseniority 
limited to layoff and recall situations was valid, but that 
superseniority provisions which went beyond layoff 
and recall were presumptively invalid. 
In view of 
the fact that 
superseniority here 
was extended to officers, as 
well as to stewards, it went beyond the 
limits announced in Dairylea and therefore it was presumptively invalid; thus, 
in order to rebut the presumption 
of invalidity, Local 623 had to justify 
the application of 
the clause 
to recording secretary 
Jenkins. The Administrative Law Judge found 
that any involve- ment Jenkins may have had 
with the grievance 
process was on a purely voluntary 
basis and that such activities 
were not the function of the recording secretary. Accordingly, he concluded that Local 623 had failed to prove 
that the recording secretary 
performed any steward-type functions 
which would 
justify her superseniority. 
Thus, the Administrative 
Law Judge found 
that Local 623 violated Section 
8(b)(l)(A) and 8(b)(2) of the Act as the rule in Daitylea did not apply 
to the provision of superse- niority to the recording secretary 
and Local 623 had failed to prove an exception. The highest seniority preference shall 
be given to Oflicers and Union Stewards in regard to layoffs provided they are 
capable of performing the available work in their unit. 4 On January 22, 1976, Jenkins was elected to a steward position. We ?gee with the Administrative Isw Judge's findings that this E+.--~v? event does not affect the disposition of the issues in 
the present 
proceeding.  I RADIO AND MACHINE WORKERS, LOCAL 623 I In the present case, the Administrative 
Law Judge uled in essence that whenever a superseniority clause, though properly limited to layoff or recall kituations, either refers to or applies to 
a union 'officer, other than 
a steward, such application of the I isuperseniority clause is presumptively 
invalid and the burden shifts to the respondent to 
justify its use. In other words, a superseniority clause which encom- passes or applies 
to union oficers as well as stewards, though limited 
to layoff and recall, is not presump- tively valid on its face 
though a clause with similar objectives but limited only 
to stewards 
would have presumptive validity. We disagree with the Administrative Law Judge's narrow reading of our decision in Dairylea and specifically reject 
his view that because the superse- 
niority provision 
was applied to a union officer rather than to 
a steward, albeit 
in a layoff situation, the 
provision was presumptively invalid.5 In Dairylea, the Board considered the 
validity of a contract provision which accorded stewards superse- 
niority not only for layoff and recall purposes but 
also for all 
contractual benefits where seniority was a consideration. The Board found that 
the union 
violated Section 
8(b)(l)(A) and 8(b)(2) of the Act by maintaining, enforcing, 
and applying the clause 
because of its discriminatory effect 
in linking such job benefits to union a~tivities.~ At the same 
time, the Board 
majority was of &he opinion that steward 
superseniority limited to layoff 
and recall had the salutory effect of furthering the 
"effective adminis- (ration of bargaining agreements 
on the plant 
level by encouraging the continued 
presence of [a] steward on the job." Thus, the Board 
stated that it considered steward superseniority limited to layoff and recall to be valid as it served "legitimate 
statutory purposes" and benefited all unit employees. 
However, superse- 
niority which 
was extended to situations beyond layoff and recall was found to 
be presumptively 
invalid and consequently the party 
relying on 
such a provision had the burden 
of justifying the 
validity of I he seniority provision. 
In reaching its decision, the lhirylea majority cited 
Aeronautical Industrial Dis- ~ricl. Lodge 727 v. Campbell.7 wherein the Supreme '' Charman Fanning, who dissented from the 
Dairylea holding that 
.~rlwr.wniority for purposes 
other than layoff 
or recall is presumptively ~l~\.~lid. agrees w~th his colleagues that provisions providing superseniority 
I~M unton oficers are governed by the same considerations 
as are provisions l~~tlwllng such seniority for stewards. Although 
he still adheres 
to the views c~lvc\\ed in his Dairvleo dissent, he agrees that the considerations expressed 
(11 r111\ decision demonstrate that the superseniority provisions 
at issue I~I~III unnot be found to violate Sec. 2(a)(l) and (3) of the Act. 
', Ihe employer, also named as 
respondent, was found in violation 
of Sec. Wt)( I):d (3)of the Act. 
' 337 U.S. 521, 527 (1949). ' Wr helieve that our dissenting colleagues have 
too narrowly construed 
,I.,. c,! I ,r,. . ,,, e Court's decisions in 
Cumpbell. Admittedly; irl Gmybeil, the 1 ~NII I u.;n called upon 
to decide only the question 
as to whether 
or not the 
SVWII ~~l'\uperscniority for purposes ofjob retention was properly extended 
Court upheld a provision in a collective-bargaining agreement according superseniority 
to shop stewards 
or union chairmen whose validity was challenged under the 
seniority provisions 
of the 
Selective Training and 
Service Act of 1940. The Supreme Court reasoned 
that "[olne of the safeguards 
insisted upon by unions for 
the effective functioning of 
collective bargaining is continuity in 
office for its 
shop stewards or union chairmen. 
. . . Because they are-union chairmen 
they are not regarded as merely individual members 
of the 
union; they are in a special position 
in relation 
to collective 
bargaining for the benefit 
of the whole union."s Since our decision in Dairylea focused on steward superseniority-because that was the type of seniori- ty provision in dispute-the issue 
of union officer 
superseniority was not specifically addressed. Con- trary to the 
Administrative Law Judge, we do not consider that 
Daiylea established the principle 
that superseniority is presumptively valid 
only when 
the individual involved is engaged 
in the function of 
processing and/or adjusting grievances at the 
work- place. In Dairylea, it was determined that a legitimate statutory purpose 
of superseniority provisions was the effective administration of the collective-bargain- ing agreement on the 
plant level. And this objective 
was served by superseniority provisions limited 
to layoff and recall which insured the continued 
presence of the employees' bargaining representa- 
tives on the job. Thus, 
Dairylea was not intended 
to circumscribe which union representatives 
could be 
recipients of superseniority, but, rather, it articulated what the appropriate 
objectives of such provisions were, in light of the legitimate 
statutory purpose 
of facilitating the effective administration of the collec- tive-bargaining agreement on the 
plant level. In this 
regard, we do not consider that the 
administration of the collective-bargaining agree- 
ment is limited solely to grievance processing 
or other "steward-type" duties performed at the work- place.\What is at stake is the effective and efficient representation of employees by their collective-bar- gaining representatives. Certainly, 
the representa- tional activities carried out 
by union officials 
to union chairmen 
who process and adjust grievances at the workplace. 
However we find nothing in the Court's opinion in Campbell which would suggest that superseniority 
can be extended only to those individuals who 
are involved in 
the day-to-day handling 
and adjustment of grievances. 
Rather, we view the Court to 
have approved superseniority for grievance 
adjusters because 
that was "one way" of safeguarding or ensuring effective 
collective bargaining. 
Thus, the Court 
determined that grievance adjusters 
by their involvement in the enforcement 
of the collective-bargaining 
agreement fuahered the whole process of collective bargaining. According- 
ly, it would seem 
to us that the Court's emphasis 
was on the total 
collective- bargaining process 
and not just 
one narrow aspect 
of it and. consequently, 
we interpret Campbell as an endorsement-albeit tacit-of the concept that 
superseniority for purposes 
of joi terc~ndort may properly ut ehlelded to those individuals 
whose official responsibilities bear 
a direct relationship to 
the effective 
and efficient representation of unit employees. 
 408 DECISIONS OF NATIONAL LABOR RELATIONS BOARD involved in the administration 
of the collective- bargaining agreement on behalf 
of employees extend beyond the narrow confines of grievance processing. 
These encompass at the very least a functioning local 
to assert the presence 
of the union on the job. 
The Act guarantees employees the right 
to be so repre- sented through the collective-bargaining process. 
In fact, perhaps the 
most important union officer, 
the president, is usually 
not involved in grievance 
proceedings.9 We shall not therefore presume, 
as did the Administrative Law Judge, that union officers, even though they may 
not perform 
steward-type duties, are not as 
involved as stewards in the 
administration of the collective-bargaining agree- 
ment. On the contrary, 
we believe that, once it has 
been initially 
demonstrated that the official 
responsi- bilities of the union officer in question 
bear a direct 
relationship to the effective 
and efficient representa- tion of unit employees, 
then this officerlo is entitled to the benefit 
of the same presumption afforded to 
union stewards. 
Thus, we reject the view that Local 623 
had the 
burden of justifying the 
application of the superse- niority provision 
to the recording secretary 
in a layoff situation, merely because the provision 
was applied to an 
officer rather than a 
steward. It was sufficient to show, as Local 623 did, that Jenkins qualified for 
the benefit by reason of her role in the 
overall administration of the collective-bargaining agreement. The General Counsel continues to have the burden 
of proving afirmatively that the applica- tion of a superseniority provision 
to a functional 
union officer in a layoff situation is invalid. We find that the General 
Counsel has not 
sustained this 
burden in the present case. The record discloses 
that Jenkins, 
as recording secretary, was a member of the executive board and received $15 a month for her 
duties.11 She was the 
highest ranking union officer employed 
at Limpco. Jenkins was primarily responsible for 
maintaining records of membership and executive board meet- ings, presenting Limpco shop reports at those meetings when the chief 
steward was absent and 9 The results of a survey of 
grievance provisions in 400 representative collective-bargaining agreements, 
conducted by 
the Bureau of 
National Affairs, indicate 
that the 
union or local president is not a major 
participant in grievance proceedings. Only 
5 percent of the 
surveyed contracts provide that the union president would 
handle mid-level stages 
of the grievance 
procedure; however, 49 percent of 
the contracts 
gave that responsibility 
to in-company grievance committees; 
34 percent of the 
contracts gave such 
responsibilities to the shop stewards; 
and 3 percent provided for mid-level 
participation by the international representative. Forty percent of the contracts which contained final-step grievance provisions placed responsi- 
bility on international 
representatives; 28 percent of such contracts gave final-step grievance responsibility 
to in-company grievance 
committees; whereas in only 7 percent of such 
contracts did 
union presidents become 
involved in final-step grievances. See Basic Parrerns in union Conrrarrs in C&~LIIVC Burgaining Negoriarion and Conrracts, vol. Z (The Bureau of 
National Affairs. Inc., 1976). lo Should the Board deprive 
union officers of 
the protection of Local 623. Jenkins, posted nbtices of material needed by handling all correspondence for 
as well as the 
chief steward, membership meetings, 
procured stewards, and aided stewards 
in obtaining reimburse- ment for their lost time on the 
job due 
to their 
union duties. Although 
the recording secretary had 
no official duties for handling 
grievances or participat- ing on the bargaining committee, Local 
623's president testified that Jenkins participated 
informal- ly in processing grievances 
and assisting stewards 
in writing grievances, 
advised stewards 
and foremen 
on contract interpretation, 
and handled problems in general. Jenkins testified 
that she 
was asked by the chief steward to attend shop meetings to help formulate bargaining 
ideas, and that during a 
recent strike the executive board placed her 
in charge of scheduling pickets 
and handling money for pickets. The record indicates that 
if the recording secretary 
were laid off and subsequently worked for an employer who 
was not a 
party to the collective- bargaining agreement the recording 
secretary would be required to resign from her 
office. It is evident that the 
official responsibilities of the recording secretary bear a direct relationship 
to the effective and 
efficient representation of unit employ- ees both at the plant level and for the entire 
amalgamated local. 
Equally clear 
is the fact that the 
recording secretary 
participates informally in the processing of grievances. Our dissenting colleagues, 
who would distinguish informal and formal griev- ance duties, are merely splitting hairs, 
for we can see no practical difference between the two in the representation of unit employees. 
In this light, we find that Local 623's actions conformed to the lawful objective of superseniority provisions-the effectua- tion of Section 7 rights of employees by assuring them the continued 
presence of their representatives who are charged with effectively 
and efficiently representing unit 
employees.'* Accordingly, we shall dismiss the complaint in its entirety. 
superseniority, it is reasonable 
to foresee that where, as in the present case, union officials 
are elected, seniority may become 
an overriding issue. For, the employees may 
well want to select as their representative someone 
who will continue on the 
job when the job security of bargaining unit 
employczs has been 
threatened by economic layoffs. 
Thus, the Board's interjection 
could result in restricting employee freedom 
of choice in elections since 
seniority of the respective candidates, alone, may play 
an unduly decisive 
pan in the result. 
" The president was paid 
$10, whereas the financial secretary-treasurer 
was paid $15 a month. 
12 Member Murphy 
agrees with 
the holding herein. 
As set forth in 
her concurring opinion in Union Carbide 
Corporation Chemical and Plartics Operations Division, 228 NLRB 1152 (1977). she wouM find presumptively 
lawful job retention superseniority 
clause, ;cc!.+ng layoff, :c.-:.!L 1x2 assignment, or retention of 
the same job or same category of job during incumbency in such position, for union stewards 
and officers whose 
functions relate 
in general to furthering the bargaining 
relationship.  RADIO AND MACHINE WORKERS, LOCAL 623 409 ORDER Pursuant to Section 10(c) of the 
National Labor 
Relations Act, as amended, the National Labor Relations Board hereby 
orders that the complaint 
herein be, and it hereby 
is, dismissed in 
its entirety. 
MEMBERS JENKINS and 
PENELLO, dissenting: By their decision, our 
colleagues have linked employee seniority 
rights to their union activities, 
for they have established that union 
officers have 
guaranteed job protection as a fringe benefit 
for their union activities. We can think of no greater or more direct coercion and interference with the Section 7 rights of 
employees by a labor organization. Accord- 
ingly, and in agreement 
with the Administrative Law Judge, we would find that Local 623 violated Section 8(b)(l)(A) and 8(b)(2) of the Act by invohng the superseniority provision to protect the recording 
secretary. To understand the issue presented, we must begin 
with the Act's guarantees that employees have the right to refrain 
from "any and all" activities on behalf of a bargaining representative 
and to be free 
from employer acts, 
even at the behest of 
their bargaining representative, 
to encourage membership 
in a labor organization.13 Employees essentially 
are to be free from discrimination in employment on the basis of their union 
activities, or lack of 
them. Once 
job protection, through 
"seniority provisions, is 
provided for all employees through the bargaining process, all employees 
must enjoy that benefit regardless of the 
extent of their union activities. 
As we recognized in Dairylea, supra, superseniority is discriminatory by its very nature because it benefits certain employees over others 
solely on 
the basis of their respective status in a labor organization. 
Once a union 
has become the 
employees' lawful bargaining representative 
and commenced negotia- tions with the employer, it becomes a simple matter for the union to acquire 
job protection rights 
for its officials in return for concessions granted to 
the employer. All of this 
is necessarily at the expense 
of the individual employee. In order 
to justify such discrimination under the 
Act, there must be a 
benefit to all bargaining unit 
employees rather than 
simply to the immediate 
beneficiary. In 
Dairylea, we recognized the validity 
of steward superseniority since "it furthers the effective 
administration of bargaining agreements on the plant 
level by encouraging the continued presence of 
the steward on the job." The Board reasoned 
in Dairylea that their continued presence 
on the job enabled stewards. and all other union representatives 
in- volved in grievance adjustment at the point 
of employment, to better carry out their representation- 
al responsibilities and, as a result, aN unit employees benefited. The representational activities which were at stake in Dairylea and which the Supreme Court 
addressed in Campbell, supra, were not, as our colleagues argue, 
the whole collective-bargaining process 
with the concomitant need for a functioning 
union organiza- tion. We see no need now to depart 
from the view in Dairylea that "it nevertheless remains the union's task to build and maintain 
its own organization." 
What our 
colleagues have 
accomplished by their decision is to insure that job benefits and rights are 
now tied to political 
activism in 
the union. Yet, 
Section 7 of the Act is 
intended to insulate the 
employee from precisely this result. This Board should not be in the business of 
assuring that a union 
has an efficient and effective organization to conduct collective bargaining where this 
results in 
the linkage of job rights and benefits to union 
activities. We can foresee a time when every union member or activist could be given some ofice their union considers 
crucial to 
the "whole process of collective 
bargain- ing" and hence enjoy superseniority. Eventually, 
superseniority would benefit only those employees 
who curry favor with 
the union leadership. 
What clearer violation of the Act can there 
be? The representational 
responsibilities which were 
sanctioned by the Supreme Court 
in Campbell as the justification for superseniority are the "proper adjustment of grievances at their source" or, as we stated in Dairylea, "the effective administration of bargaining agreements 
on the plant level." It is the processing of grievances 
and the enforcement 
of the collective-bargaining agreement on the job which facilitates the Section 7 rights of employees. Since 
these steward-type functions inure 
to the benefit 
of all employees, 
the discriminatory 
effect of superse- niority is balanced by the facilitation of employee Section 7 rights. To broaden the 
proper objective of superseniority; i.e., to protect the whole process of 
collective bargaining-as 
our colleagues have done- discriminatorily tips the balance 
against individual employees rights. 
In Dairylea, we circumscribed the reach of superseniority to layoff and recall, though 
we also realized that there 
may be other purposes of superseniority which 
could carry 
out the 
lawful objective of such provisions. This underscores the view that the only proper objective 
of superseniority is to retain those union officials responsible for the processing of grievances on the job, 
and whose presence on the job is therefore required for the 
proper performance 
of this functions.14, l3 Secs. 7,8(b)(l)(A), 8(b)(2), and 8(aX3). 14 Campbell, svra at 527.  410 DECISIONS OF NATIONAL 
LABOR RELATIONS BOARD Accordingly, we 
find that only 
superseniority provisions which accord union officials whose presence on the job is necessary 
for the on-the-job 
adjustment or settlement of grievances are presump- tively valid. Thus, the application of 
a superseniority provision to the recording 
secretary whose represen- tation functions are not 
related to her presence on the job 
is presumptively invalid. 
And there is nothing in the record 
to show that Local 623 
has met 
its burden of justifying superseniority 
in this case. Jenkins had no official responsibility for handling grievances. Though there is testimony from both 
Local 623's president and Jenkins to the effect that the recording secretary 
"assisted stewards," 
such "assistance" was admittedly 
on an informal basis and was limited to helping employees put their grievances into writing and handling unspecified "problems." There is no showing that these "infor- mal" activities 
required Jenkins' presence 
on the job. Furthermore, it is undisputed 
that Jenkins has never met with Limpco's management over a written grievance nor has 
she directly participated in 
the processing of grievances. Nor is the fact 
that Jenkins was the only officer employed at Limpco relevant, 
for there are only four officers in the amalgamated 
local, so that clearly not every unit 
will have a union officer present. It is apparent that the 
principal need for superseniority in this case was 
to protect 
Jenkins' union job which would have been 
lost if she worked for another employer during layoff. As the recording secretary. is not engaged in 
the type of function 
which Dairylea sought to protect, it was a violation of the Act for Local 623 to invoke the superseniority provision on her behalf. DECISION EUGENE GEORGE GOSLEE, Administrative Law Judge: This case came on 
to be heard before me on March 
9, 1976, 
at Pittsburgh, Pennsylvania, 
upon a 
complaint' issued by 
the General 
Counsel of the National Labor Relations 
Board and an 
answer filed by United Electrical, Radio and 
Machine Workers 
of America, Local 623, 
hereinafter called the Respondent Union. 
The issues raised by 
the pleadings relate to 
whether or not the Respondent 
Union violated 
Section 8(b)(I)(A) and (2) of the National 
Labor Relations Act, as amended, by acts and conduct 
hereinafter speci- fied. Briefs have been received 
from the General 
Counsel and the Respondent Union, and 
the briefs have 
been duly 
considered. Upon the entire 
record in this proceeding, 
and having observed the testimony 
and demeanor 
of the witnesses, I hereby make the following: 
I. PRELIMINARY MAlTERS The wmplaint alleges, the answer admits, 
and I 
find that Lip Mfg., Inc., hereinafter called Limpco, is (1) engaged in the manufacture of clutches and 
brakes at its 
plant at Greensburg, Pennsylvania; 
(2) in the 12-month period preceding the issuance of the complaint, Limpw manufactured and sold in interstate commerce products valued in excess of $50,000; and (3) Limp is an employer engaged in commerce within the meaning 
of Section 2(6) and (7) of the Act. 
The complaint also 
alleges, the answer admits, and I 
find that the Respondent 
Union is a labor 
organization within the meaning of Section 2(5) of the Act. The complaint further alleges, the answer 
admits, and I 
find that the Respondent Union and Limp have been parties to a series of collective-bargaining agreements, 
which have contained 
a clause relating to superseniority. Section 4 of article XI of 
the 1972-75 bargaining agree- ment, which was 
in effect 
at the time of Anna Mae D'Amiw's layoff, and which was essentially 
similar to section 5 of article XI of 
the current 
agreement, recited as follows: The highest seniority preference shall 
be given to Officers and Union 
Stewards in 
regard to layoffs provided they are capable of performing the available work in their work unit. It is not the General Counsel's contention, for 
reasons which he did not explain 
on the record, that the provision contained in section 4 of article XI of the contract 
in issue is presumptively violative 
of Section 8(b)(I)(A) and (2) of 
the Act. The General Counsel only alleges that section 4 of article XI was unlawfully applied to accord superseniority 
to the Respondent 
Union's recording secretary, Patricia 
Jenkins, thereby depriving the 
Charging Party Anna Mae D'Arnico of employment retention by Limp in accor- 
dance with the otherwise 
la- seniority provisions 
of the wllective-bargaining agreement. The evidence in 
this proceeding was adduced partly through a written stipulation of facts, and partly 
through testimony of witnesses 
called by the General 
Counsel and the Respondent Union. 
To the extent 
there are variations in the testimony of the witnesses concerning events, circumstances, or interpretations thereof, and 
these are minimal, I credit the testimony of the General Counsel's witnesses. It is undisputed that the 
superseniority provision 
de- scribed above, or its 
essential equivalent in the current 
bargaining agreement, 
has been maintained 
in full force 
and effect at all times 
material to this proceeding. It is ' The complaint in this matter 
was issued on 
January 21, 1976, upon a charge filed on November 12, 1975, and duly served on 
the Respondent Union on November 
13, 1975. 
 RADIO AND MACHINE WORKERS, 
LOCAL 623 41 1 equally undisputed that the superseniority provision 
was invoked by 
the Union 
on July 3, 
1975,2 to insure the 
continued employment of Recording Secretary Patricia 
Jenkins, who would have been laid off by 
Limpco in place 
of Anna Mae D'Amico, who enjoyed 
greater seniority in terms of the 
date of her hire and continuous service with 
Limpco. As to further undisputed matters, 
the record reveals that the 
Respondent Union has collective-bargain- ing obligations 
for units of employees at 12 places of business, including Limpco, 
and it has four officers; a 
president, vice president, a financial secretary-treasurer, 
and Recording Secretary Patricia Jenkins. 
It is equally 
undisputed that at times material 
to this proceeding 
Limpco had an employee complement 
of 38 or less employees assigned 
to its machine shop, foundry, 
and clutch manufacturing operations. In the same time frame 
the Respondent Union had 
a chief steward and three shop 
stewards assigned to Limpco, 
one for the machine shop, 
one for the foundry, 
and two assigned 
to the clutch 
manufacturing department where Jenkins and D'Amiw were employed. The General Counsel contends, 
and I find, that the single issue presented 
in this case falls within the 
broad parame- ters of the Board's rule 
in Dairylea Cooperative, Inc.3 In Dairylea the Board held 
that steward superseniority 
is proper if limited to layoff and recall because 
it furthers the effective administration of bargaining agreements 
at the plant level by encouraging 
the continued presence 
of a steward on 
the job, 
to the benefit of all employees in the bargaining unit.4 The Board recognized in Dairylea that superseniority, even if limited to layoff 
and recall for the 
benefit of stewards, tends 
to discriminate, but "such discrimination as it may 
create% simply an incidental side 
effect of a more general benefit accorded to 
all employees." The Board also held 
in Dairylea, however, that supersenior- ity provisions 
which go 
beyond layoff and recall 
are presumptively invalid 
as tending to discriminate against 
employees for union-related reasons, 
and thereby restrain 
and coerce employees 
with respect to the exercise of 
their Section 7 
rights.5 Where superseniority clauses 
are not limited on their face 
to layoff and recall, the 
burden of rebutting the presumptive illegality rests 
with the party 
asserting legality.6 There is no contention here that section 
4 of article XI of the bargaining agreement between the Respondent Union 
and Limpco is presumptively unlawful, 
but rather 
the contention is that it was unlawfully applied 
by the Respondent Union in the case 
of its Recording Secretary 
Patricia Jenkins. Nevertheless, the Board 
found violations of the Act in Dairylea based on the application 
of the superseniority clause, as 
well as it found violations 
based on the presumptive 
illegality of a superseniority clause 
which accord stewards benefits affecting the terms 
and conditions of employment extending beyond layoff 
and recall. Moreover, the essential impress 
of the Board's 
decision in Dairylea is that superseniority for 
stewards,7 limjted to layoff and recall, is a valid contractual provision All dates hereinafter are in 1975, unless specified to 
the contrary. 219 NLRB 656 (1975), enfd. sub nom. Milk Drivers & Dairy Employees, Lorn1338 v. X.L.X.B., 531 F.2d 1162(C.k. 2, 1976). Citing Bethlehem Steel Co. (Shipbuilding Division), 136 NLRB 1500, 1503 (1962). and 
relying on the rationale of the United States 
Supreme because it encourages the continuity 
of the steward's services as a means 
to effectuate effective administration 
of collective-bargaining agreements 
at the plant 
level. Where, however, superseniority extends beyond preference for 
stewards for purposes of layoff and recall, the 
legality of 
the provision, 
and its application, 
depends on a 
showing of proper justification, 
and that burden 
rests here with the Respondent Union. I 
find, accordingly, that the 
supersen- iority clause, 
as applied here, 
is not limited in its application to job preference for stewards 
in terms of layoff and recall, but also extends 
to the Respondent 
Union's officers. As such the facts 
fall within the 
ambit of the Board's rule 
in Dairylea, and the issue 
is whether the 
Respondent Union has proved justification. 
The duties of the Respondent Union's recording 
secre- tary are described as follows in section E 
of article V of the constitution and bylaws of 
Local 623: The Recording Secretary shall keep 
all records of the meetings of the Local 
and the Local Executive Board. Conduct all official correspondence of the Local Union 
and Executive Board 
and perform such other duties 
as directed by the Executive Board necessary for the 
proper and effective administration of the affairs 
of the Union. He shall be paid a salary 
of $15.00 per month. 
There is nothing 
in the 
record before 
me to warrant a conclusion that Patricia Jenkins' duties 
as recording secretary extended beyond those described 
in the bylaws, either by reason 
of the contents 
of section E of article V, or as she 
may otherwise have 
been directed by the Union's executive board. The record is clear that it 
was not a part 
of Jenkins' oflicial duties 
to participate at any level in the processing of grievances arising under the terms 
of the collective-bargaining agreement between the Respondent 
Union and Limpco. While the Respondent 
Union con- tends that Jenkins was active in processing grievances, the 
record is clear that 
this was an official duty of the chief and shop stewards. Jenkins did not 
attend grievance meetings, and her limited role 
in grievance processing 
was on a volunteer basis only 
when consulted by management or an 
employee. Neither did Jenkins have 
any official capacity, nor did she otherwise participate 
in contract 
negotiations between the Respondent Union 
and Limpco, a function 
performed by the Union's paid agent, the 
chief steward and one or more shop stewards. Jenkins 
did attend periodic shop union meetings for Limpco 
employees, but she performed no 
official functions, and her participation 
was no different in kind 
or degree from 
the participation of other rank-and-file members. 
Jenkins did ~artici~ate 1 r actively in a strike 
at Limpw which occurred 
in January 1976, but contrary 
to the Respondent 
Union's contention 
I fail to perceive how 
this concerted activity outside the 
workplace, whether a 
part of her oficial duties or otherwise, is the type 
of activity under Dairylea which would justify 
her exercise 
of superseniority. &urt in Aero~utical Indu~trial District Lodge 727 v. CampbelL el al., 337 US. 521 (1949). "~~rr'o Gr)p~,~tii~, xp* at 358. Dairylea Cooperative, supra. 
Emphasis supplied. 
 412 DEClSlONS OF NATlONAL LABOR RELATIONS BOARD 
As additional reasons to justify the 
exercise of 
superse- niority for Patricia Jenkins, 
the Respondent Union has 
interjected a plethora of factual 
and legal arguments. Among those arguments 
the Respondent contends that Jenkins performed 
important duties in 
liaison matters between Local 623 
and the UE International. It is also argued that superseniority is required by the constitution 
and bylaws of the Local 
and the constitution of the 
International, and that superseniority for officers was 
approved by the membership as a condition of the 
bargaining agreement 
with Lipco. It is further argued 
that there is an inharmonious relationship between the 
Respondent Union 
and Limpco, as exemplified by an unfair labor practice which was settled and another 
which is currently pending before 
an Administrative Law Judge, 
and that this justifies superseniority for 
the Union's recording secretary. 
On the whole of 
the record, whatever Patricia Jenkins' 
duties or their importance to the Local Union, I find that 
her duties related in 
no way to functions performed within 
the Limpco plant. As to the argument 
on the 
Respondent Union's relationship 
with Limpco, I again fail 
to perceive how this justifies superseniority 
for Jenkins, since 
there is no showing that her 
presence in the 
Limpco plant is officially essential as a means 
to rectify the lack of harmony. Furthermore, as 
to the requirements 
of constitu- tions and bylaws and the alleged approval of Limpco employees in the 
bargaining unit, the 
Board rejected a 
somewhat similar 
argument in 
Dairylea, supra, with the following comment: Because seniority affects 
conditions of employment there can 
be no real question that it 
must conform to the requirements of 
the Act-irrespective of its source 
in any agreement and even irrespective 
of the consent 
of those adversely affected. 
By way of legal argument the Respondent Union asserts 
that the Dairylea case must 
be distinguished because the 
issue of superseniority for 
union officers was not before the 
Board. I 
do not read 
the rationale 
of Daitylea so narrowly. In that case 
the Board held that superseniority for stewards 
for purposes of layoff and recall is proper, but superseniori- ty which extends beyond 
that limited area is presumptively illegal, both as a contractual provision and as construed and applied. An essential part of the rationale in 
Doirylea is that superseniority extending 
beyond layoff and recall of stewards can only be justified by evidence that it is necessary to achieve 
continuity in the 
stewardship as a means to achieve effective 
administration of the bargaining agreement at the plant level. I cannot, therefore, construe the rule of Dairylea as limited to the types of preference in terms and conditions of employment to 
which supersenior- ity may be extended, to the total 
exclusion of 
the types 
of union oflicials who may benefit 
by superseniority. The issue in this case 
is not presumptive illegality of 
the provision in the collective-bargaining agreement extending 
superseniority to 
the Union's officers, 
but rather 
that its exercise in the case of Patricia 
Jenkins was unlawful within A; to the Respondent Unlon's other citations 
of legal precedent, I find that decisions and reports 
of the War Labor Board are inapplicable and of no precedential value. As to the 
decision of the Supreme Court 
of the the meaning 
of Section 8@)(1XA) and (2) of 
the Act. The General Counsel 
has proved by a preponderance 
of the evidence that Patricia Jenkins' 
continued employment in the Limpco plant was not required insofar 
as the continua- tion of her employment was required for 
the performance of her duties as 
recording secretary, and certainly 
not required for effective administration of 
the bargaining agreement at the plant level. The Respondent Union has 
failed to overcome this 
prima facie 
case either factually 
or legally.8 111. THE REMEDY Having found 
that the Respondent Union has 
engaged in certain unfair 
labor practices, I shall recommend 
that it cease and desist therefrom 
and take 
certain affirmative 
actions to remedy the unfair labor practices and to effectuate the policies of the 
Act. As I have found 
that the superseniority clause 
of the collective-bargaining agreement between 
the Respondent Union and Lip was applied to unlawfully deprive 
Anna Mae D'Amico of 
her job retention with Limp in contravention of her proper 
seniority, I shall 
order that the Respondent Union cease 
and desist from enforcing the 
superseniority clause 
of the bargaining agreement 
to achieve job retention for purposes of 
layoff and recall for 
its Recording Secretary Patricia Jenkins. 
To further effectuate a remedy, I shall 
order that the Respondent 
Union, in writing with a copy 
to Anna Mae D'Amico, request Lip Mfg., Inc,, to reinstate Anna Mae D'Amico to her previous position 
of employment in accordance with the seniority provisions 
contained in article XI of the current collective-bargaining agreement. 
In addition, I shall 
order that the Respondent Union make 
Anna Mae 
D'Amico whole for any loss of 
earnings she 
may have suffered 
as a result 
of the application to 
the suphrseniority clause, said 
backpay to &&me until the 
Respondent Union requests Limpco 
to reinstate D'Amico, and the backpay sh'all be cdmputed in the 
manner established by 
the Board in F. W. Woolworth Company, !90 NLRB 289 (1950). and shall bear interest as provided in 
Isis Plumbing & Heating Co., 138 NLRB 716 (1962). Finally, I 
shall order the Respondent Union to cease and desist in any 
like or related manner from restraining 
or coercing employees in the exercise 
of the rights guaranteed 
them by Section 7 
of the Act. 1. Limp Mfg., Inc., is 
an employer engaged 
in commerce within the meaning 
of Section 2(6) and (7) of the Act. 2. The Respondent Union, 
United Electrical, Radio and Machine Workers 
of America, 
Local 623, is a 
labor organization within 
the meaning of Section 2(5) of the Act. 3. By applying the superseniority clause 
in its dec- tive-bargaining agreement 
with Limpw Mfg., Inc., to deprive Anna Mae D'Amico 
of her job retention, thereby 
causing Limp to discriminate against 
D'Amiw in United Slates 
in Aero~~tiCOl Indurtrial District Lodge 727 v. CompbeIt 337 US. 521, the facts of that case pertained to 
shop stewards or chairmen, 
not to union officers. 
 RADIO AND MACHINE WORKERS, LOCAL 623 413 violation of Section 8(a)(3) of the Act, the 
Respondent Union has engaged in violations 
of Section 8(b)(l)(A) and (2) of 
the Act. 4. The foregoing unfair 
labor practices are unfair labor practices within 
the meaning of Section 2(6) and (7) of the Act. Upon the foregoing fmdings of fact, conclusions of law, 
and upon the entire record in this proceeding, 
and pursuant to the provisions 
of Section 1qc) of the Act, I 
hereby issue the following recommended: 
The Respondent Union, 
United Electrical, Radio and Machine Workers 
of America, Local 
623, its officers, agents, and representatives, shall: 1. Cease and desist from: 
(a) Applying or enforcing the superseniority clause 
contained in article XI of its collective-bargaining agree- 
ment with Limpco Mfg., Inc., to achieve 
job retention for 
its recording secretary, thereby causing Limpco 
Mfg., Inc., to layoff Anna Mae 
D'Amico, or any other employee 
in contravention of her 
proper seniority. 
(b) In any like or related manner restraining or coercing 
employees in the exercise of the rights guaranteed them 
by Section 7 of the National Labor 
Relations Act. 
2. Take the following affirmative action to remedy 
the unfair labor practices 
and to effectuate the 
policies of the Act: (a) Request Limpco 
Mfg., Inc., in writing with a copy 
to Anna Mae D'Amico, 
to reinstate Anna Mae 
D'Amico to In the event no exceptions 
are lileaas provided by Scc. 102.46 of the Rules and 
Regulations of the National Labor Relations Board, the findings, conclusions, and recommended Order herein shall, 
as provided in Sec. 102.48 of the Rules and Regulations, be adopted by the Board and become its findings. conclusions, and Order, and 
all objections 
thereto shall be deemed waived 
for all purposes. 
her former position of employment in 
accordance with the seniority provisions 
contained in 
article XI of the current collective-bargaining agreement. 
(b) Make Anna Mae 
D'Amico whole for 
any loss of earnings she 
may have suffered by 
reason of the Respon- 
dent Union's application 
of the 
superseniority provision depriving her of her 
job retention, said backpay to be computed in the manner 
prescribed in 
the Remedy section 
hereof, and to continue until the Respondent Union 
has requested Limpco 
to reinstate Anna Mae D'Amico in accordance with paragraph 2(a) of this Order. 
(c) Post at its office and meeting halls frequented 
by its members and employees it represents 
at Lirnpco Mfg., Inc., copies of the attached notices marked 
"Appendix."lo Copies of said notices, on forms provided by the Regional Director for Region 6, shall be posted by the Respondent 
Union after 
b;ing duly sign& by its representatives. immediately upon receipt thereof, 
and shall be maintained by the Respondent 
Union for 
60 consecutive days thereafter, in conspicuous places, including all 
places where notices 
to its members 
are customarily posted. 
Reasonable steps 
shall be taken 
by the Respondent Union 
to insure that said notices are not altered, defaced, or 
covered by any other material. 
(d) Mail to the Regional Director for Region 6 
additional signed copies of the attached notice marked 
"Appendix" for posting by Limpco 
Mfg., Inc., if 
Limpco is willing. 
(e) Notify the Regional Director for 
Region 6, in writing, within 20 days of the date of this Order, what steps 
the Respondent Union has taken 
to comply herewith. 
lo In the event that the Board's 
Order is enforced by 
a Judgment of a United States 
Court of Appeals, the words in the notice reading "Posted by Order of the National Labor Relations Board" shall read "Posted Pursuant to a Judgment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board." 